Citation Nr: 0723428	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-28 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to waiver of overpayment of compensation benefits 
in the amount of $21,504.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from November 1990 to 
January 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 administrative decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a local RO hearing in November 2003.  He also 
testified before the undersigned at a March 2006 video 
conference hearing.  


FINDINGS OF FACT

1.  In December 2002, VA erroneously sent a check to the 
veteran which created the overpayment in question as a result 
of computer error.  

2.  The overpayment in question was not due to fraud, 
misrepresentation, or bad faith by the veteran.

3.  The veteran and VA were equally at fault in the creation 
of the overpayment.

4.  Recovery of one half the amount of the overpayment of 
compensation benefits in  the calculated amount of $21,504.00 
would not be against equity and good conscience.


CONCLUSION OF LAW

The veteran is entitled to a waiver of recovery of 
overpayment of compensation benefits in the calculated amount 
of $10,752.00.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 
C.F.R. §§ 1.962, 1.963, 1.965 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In the present case, the only claim on appeal is that of 
entitlement to a waiver of overpayment of compensation 
benefits.  The Veterans Claims Assistance Act of 2000 is not 
applicable to cases involving the waiver of recovery of VA 
benefits.  Barger v. Principi, 16 Vet. App. 132 (2002).  In 
any event, the Board points out that the RO, in the January 
2004 decision on waiver of indebtedness, has explained to the 
veteran the bases for denial of the claim, and afforded him 
the opportunity to present information and evidence in 
support of the claim.  The veteran has not referenced any 
pertinent, obtainable evidence that remains  outstanding.  
The Board finds that these actions satisfy any duty to notify 
and assist the veteran.   

Factual Background

In August 2000, VA informed the veteran that it proposed to 
reduce his rate of compensation as a result of being 
incarcerated for a felony in June 2000.  

In August 2000, the veteran submitted claims for an increased 
rating and service connection.  

In September 2000, VA learned that the veteran was 
incarcerated in a half-way house as a condition of his 
probation.  He was sent there in June 2000.  

In September 2000, VA informed the veteran that it learned he 
was not incarcerated but actually residing in a half-way 
house as of June 2000 and that VA was not going to reduce his 
compensation.  

In June 2001, the RO granted an increased rating for the 
veteran's spine disability to 20 percent disabling, effective 
August 9, 2000, and denied service connection for a right arm 
condition.  In a July 2001 letter, the veteran was informed 
of the June 2001 rating decision and that his monthly check 
amount would increase to $188.00 starting September 2000.  

In September 2002, VA was informed that the veteran was 
incarcerated for a felony for 36 months with a release date 
in October 2000.  The veteran was not in a work release or 
half-way house.  

In October 2002, VA informed the veteran that it was 
proposing to reduce the veteran's benefits as a result of his 
incarceration for a felony from June 2000 to October 2000.  

In a September 2003 letter to the veteran, VA referenced the 
October 2002 letter proposing to reduce the veteran's 
benefits as a result of incarceration and that the veteran 
did not respond to VA regarding the proposed reduction.  It 
was noted that, in December 2002, VA adjusted the veteran's 
benefits from August 2000 to October 2000 which should have 
resulted in the creation of a $200.00 overpayment.  However, 
as a result of a computer processing error, instead of 
creating a $200.00 overpayment, the computer generated a very 
large increase in the veteran's compensation.  VA records 
demonstrated that the Treasury Department incorrectly issued 
a check to the veteran in the amount of $21,303.34 on 
December 9, 2002.  

In a statement dated in November 2003, the veteran's second 
line supervisor at VA wrote that she remembered an incident 
where the veteran approached her and expressed appreciation 
for receiving the money from VA.  The time of the receipt of 
the money was when the veteran had been expecting a cash 
award for his performance at his job at VA.  When the veteran 
thanked the author for the generous amount of cash, the 
author immediately informed the veteran that the performance 
award money had not been released.  Both the veteran and the 
author thought that they should look into what the money was 
for.  The author indicated that the veteran performed 
research and discussed the matter with a female who worked at 
the RO.  The author indicated that, when the veteran returned 
from discussing the matter with the person at the RO, he was 
excited and informed the author that he was told the money 
was back pay and that it was okay to spend it as he was 
entitled to it.  

In a separate statement also dated in November 2003, the 
veteran's first line supervisor at VA wrote that, the morning 
after the veteran received the check from VA, he asked the 
author if she had received any check from the award their 
unit was to receive.  The author and the veteran contacted 
the author of the other November 2003 letter and asked if the 
award checks had been mailed out.  Her reply was not yet.  
The veteran said that he had no idea why he received the 
check for the amount.  The author indicated that the veteran 
spent most of the day trying to get in touch with VA 
"downtown" and that he was getting the run around from the 
RO.  No one at the RO gave him an explanation as to why he 
had received the check.  The author wrote that she found the 
veteran to be honest and upstanding.  

At the time of a November 2003 RO hearing, the veteran's 
representative testified that when the veteran received the 
check in an amount over $21, 000.00 he thought the amount was 
due from an incentive program at his work at VA.  The veteran 
testified that when he first received the check in question, 
he checked with his supervisor and learned that the benefit 
money had not been received yet.  The veteran testified that 
he became leery of the check.  However, because the check 
said VA compensation, he thought the money was for claims he 
had put in for his back and a couple of other conditions.  He 
was unaware of any error and thought the money was his.  The 
veteran testified that, every time he tried to get in contact 
with VA, he was informed that his file was in a sensitive 
lock down area because he was a VA employee and that he never 
got any correct answer from VA as to where the money came 
from.  The hearing officer noted that, as a result of the 
veteran's status as a VA employee, his claims file was kept 
in a locked area which was accessed only by authorized 
personal and that the veteran's status as a VA employee could 
have kept the veteran from contacting VA.  

In a September 2004 statement, the veteran wrote that that he 
had visited the RO in St. Louis, Missouri, several times to 
try and resolve the matter of the check.  The veteran wrote 
that he was informed by Tina Harris that her supervisor told 
her to inform the veteran to leave the matter alone before 
they investigated it.  He wrote that he did all that he could 
to resolve the matter by contacting the RO and that he felt 
as if he received the wrong information from a person in 
authority.  

The veteran testified before the undersigned in March 2006 
that, when he first received the check in question, he 
contacted everyone in his chain of command at VA.  He 
questioned his supervisors as to the source of the money as 
his work unit was entitled to an award.  When he went to 
thank his supervisors, they informed him that the bonus would 
not be received until later.  He contacted the RO but was 
informed that he had to leave while they investigated as his 
file was case sensitive.  The veteran testified that no one 
told him that he was entitled to the money in question.  The 
first time he was made aware that he was not entitled to the 
benefits was approximately one year after receipt.  The 
veteran was never contacted by VA and informed that he might 
not be entitled to the check.  The veteran was not contesting 
that the amount of the overpayment was incorrectly 
calculated.  The veteran admitted receiving a $21,000.00 
check from VA in December 2002.  The veteran did not wish to 
submit another Financial Status Report to VA in support of 
his claim.  

Criteria and analysis

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
Ridings v. Brown, 6 Vet. App. 544, 546 (1994). 

Before adjudicating a waiver application, the lawfulness of a 
debt must first be decided.  Schaper v. Derwinski, 1 Vet. 
App. 430, 434-35 (1991).  The Board finds that the veteran's 
overpayment in this case was validly created.  More 
importantly, the veteran has not contested the validity of 
the debt.  At the time of the March 2006 video conference 
hearing, the veteran indicated that he was not contesting the 
creation of the debt.  Having established the validity of the 
debt in question, the next question for consideration is 
whether there is any indication of fraud,  misrepresentation, 
or bad faith on the part of the appellant in the creation of 
the overpayment.

The Board finds no evidence or indication that the 
overpayment in this case was the result of fraud, 
misrepresentation or bad faith on the veteran's part, any of 
which would constitute a legal bar to granting the requested 
waiver.  38 U.S.C.A. § 5302.  Therefore, recovery of 
indebtedness can be waived if it is shown that it would be 
against the principles of equity and good conscience to 
require the veteran to repay the debt to the government.  38 
C.F.R. §§ 1.963, 1.965.

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive: (1) The fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship 
(whether collection would deprive the debtor of basic 
necessities), (4) defeat of the purpose for which the 
benefits were intended, (5) the unjust enrichment of the 
appellant, and (6) whether the appellant changed positions to 
his or her detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a). 

The Board finds that VA was at fault in issuing the check in 
question to the veteran in December 2002.  It was VA computer 
error which generated the check without any input from the 
veteran.  

The Board finds that, when balancing the fault between VA and 
the veteran, fault is approximately equal.  VA was at fault 
in issuing the check in question.  The Board finds the 
veteran was at fault by not fully investigating what the 
check in question was for.  An analysis of the veteran's 
statements and those of his supervisors indicates that the 
veteran was never actually informed by VA that he was 
entitled to the benefits in question.  The Board finds that 
the veteran's allegation that he thought the money in 
question was for a performance award to be totally without 
merit.  The amount received by the veteran in December 2002 
was significantly more than the veteran would have received 
for a whole year of employment at VA based on a Financial 
Status Report he submitted in September 2004.  The Board 
finds that no reasonable person would consider that an 
employment bonus would be more than a year's salary without 
any sort of history at the place of employment of awards that 
large.  The Board finds the veteran knew or should have known 
that the money received was not for a performance award.  
Furthermore, the veteran testified in March 2006 that he was 
never told by anyone that he was entitled to the money 
including as entitlement based on a work bonus.  

The veteran has also argued that he thought that the 
$21,000.00 check was payment for compensation claims he had 
submitted.  The Board notes that the veteran filed claims for 
compensation in August 2000 and that one of the claims was 
granted by the RO in June 2001.  The award letter dated in 
July 2001 indicated that the veteran would only be receiving 
$188.00 monthly from September 2000 and $194.00 monthly 
beginning December 2000.  The veteran knew or should have 
known that a payment of the amounts in question beginning in 
September 2000 would not result in a check in the amount of 
$21,000 in December 2002.  The check in question was received 
more than one year after the increased rating was granted by 
the RO at a time when no claims were pending.  The veteran 
was never informed by VA that the check in question was 
compensation for his claims.  

The veteran has claimed that collection of the debt in 
question would result in undue financial hardship.  The most 
recent evidence of record in that regard is a Financial 
Status Report which the veteran completed and submitted to 
the RO in September 2004.  Unfortunately, the Financial 
Status Report has been inaccurately completed.  The veteran 
indicated, under the income section of the form, that he 
received a monthly gross salary of $1230.68 with deductions 
totaling $387.00.  He reported his net take home pay would be 
$550.00 when in actuality it should be $843.00 based on the 
figures supplied by him.  He also reported that he received 
$340.00 monthly in VA compensation.  The total monthly income 
reported by the veteran was $890.00 when in actuality it 
should be $1183.00 based on the reported figures.  The 
average monthly expenses by the veteran reportedly totaled 
$1100.00 when they actually added up to $1150.00.  With 
regard to installment contracts and other debts, the veteran 
indicated on the form that he was current in payments of 
$200.00 per month for a car note, $125.00 per month for 
insurance, $40.00 a month for life and health insurance and 
$130.00 monthly to pay off a personal loan.  It is not 
apparent where this $495.00 per month the veteran was paying 
was coming from.  Based on a monthly salary of $1183 minus 
average monthly expenses of $1150 minus $495.00 for the 
monthly installment contract payments which were current, the 
veteran's income was short by $462.00 per month.  However, 
the veteran indicated on the Financial Status Report that he 
could pay $100.00 on a monthly basis toward the debt.  The 
veteran has not explained this discrepancy nor indicated that 
he had any other source of income.  The Board notes the 
veteran declined to submit a more current Financial Status 
Report at the time of the March 2006 video conference hearing 
but did indicate his expensed had increased due to a change 
in his apartment and having to care for his son.  The Board 
finds that, due to inaccuracies in the Financial Status 
Report submitted in September 2004 without any subsequent 
clarification from the veteran, the probative value of this 
evidence is nullified.  It does not add up.  There is no 
other evidence of record which quantifies the veteran's 
current financial picture.  Without adequate data regarding 
the veteran's financial status, the Board cannot make a 
finding that collection of the debt in question would result 
in undue hardship for the veteran and his family.  

Recovery of the overpayment would not defeat the purpose for 
which the benefits were intended.  In this case, monthly 
disability payments are intended to compensate the veteran 
for average impairment in earning capacity he experiences as 
result of his service-connected disabilities.  However, the 
compensation he actually received was hugely out of 
proportion to the actual disability ratings assigned for the 
veteran.  

The Board finds that receipt of the money in question in 
December 2002 constitutes unjust enrichment of the appellant.  
He was not entitled to the money in any way.  

The Board finds that there is no evidence of record which 
indicates that the veteran changed positions to his detriment 
in reliance upon a granted a benefit.  In fact, the veteran 
has not indicated to VA what he actually did with the money 
received in December 2002.  

In summary, the Board finds that VA was at fault in the 
creation of the debt, the weighing of the faults between VA 
and the veteran were approximately equal, no undue hardship 
would result from collection of the debt in question, 
recovery of the overpayment would not defeat the objective 
for which the benefits in question were intended, the veteran 
would be unjustly enriched by his failure to make restitution 
and the veteran did not change positions to his detriment as 
a result of the overpayment.  

The Board has determined therefore, based particularly on the 
finding that both VA and the veteran were equally at fault 
with regard to the creation of the debt, that a waiver of 50% 
of the overpayment would not be unduly favorable or adverse 
to either side.  


ORDER

Entitlement to a partial waiver of recovery of overpayment of 
compensation benefits, in the calculated amount of 
$10,752.00, is granted. 



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


